Title: From George Washington to Duportail, 20 August 1784
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle



Dear Sir,
Mount Vernon 20th Augt 1784

The Marqs de la Fayette who arrived at this place on tuesday last, gave me the pleasure of receiving your letter dated at Paris the 16th of June—& of learning from it, that you had not relinquished the idea of visiting a Country, on whose theatre you have acted a conspicuous part. Be assured Sir, that at whatever time, & under whatever circumstances this may happen, I shall be among the first to give you a welcome reception.
Several circumstances conspired to prevent my making the tour with the Chevr de la Luzerne, to the Great Cataract of Niagara; but that which had most weight with me, indeed which an insurmountable objection, was, the British (without even the colour of pretence), holding that, & the intermediate

Post of Oswego. I did not choose to make the trip upon curtesy; nor to place myself in a situation where either a denial or any indignity might be offered in the prosecution of it.
I pray you to offer my best wishes to any of the Gentlemen of your Corps with whom I have the pleasure of an acquaintance, when you see them. Mrs Washington thanks you for your kind remembrance of her, & begs you to accept her compliments. I am Dr Sir, with great esteem Yrs &c.

G: Washington

